Citation Nr: 0923620	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-05 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

3.  Entitlement to service connection of transmetatarsal 
amputation of the right foot.

4.  Entitlement to an evaluation in excess of 10 percent for 
a history of duodenal ulcer with sliding hiatal hernia, also 
claimed as gastroesophageal reflux disease (GERD).

5.  Entitlement to a compensable evaluation for a recurrent 
volar carpal cyst of the left wrist.

6.  Entitlement to a compensable evaluation for hemorrhoids.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from December 1971 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which, in 
pertinent part, denied entitlement to the benefits sought.  

The Veteran offered personal testimony at a March 2009 
hearing held before the undersigned Veterans Law Judge via 
videoconference from the RO.  A transcript of that hearing is 
associated with the claims file.





FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that currently diagnosed right wrist carpal tunnel 
syndrome was first manifested in service or is otherwise 
related to active duty service.

2.  The competent medical evidence of record does not support 
a finding that currently diagnosed left wrist carpal tunnel 
syndrome was first manifested in service or is otherwise 
related to active duty service.

3.  The competent medical evidence of record does not support 
a finding that amputation of the toes of the right foot is 
related to any disease or injury incurred on active duty 
service.

4.  The service connected gastrointestinal disease is 
manifested by intermittent episodes of heartburn and 
regurgitation, and is of no greater than moderate severity.

5.  The scar of the left wrist resulting from removal of a 
recurrent volar carpal cyst is well healed, stable, and 
results in no functional impairment of the joint; it is also 
tender at the incision site due to a residual nodule.

6.  Hemorrhoids are of no greater than a mild degree, with 
periodic episodes of discomfort and slight bleeding with 
irritation; they are not large, thrombotic, or irreducible.


CONCLUSIONS OF LAW

1.  The criteria for service connection of right carpal 
tunnel syndrome are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for service connection of left carpal tunnel 
syndrome are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for service connection of transmetatarsal 
amputation of the right foot are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

4.  The criteria for an evaluation in excess of 10 percent 
for a history of duodenal ulcer with sliding hiatal hernia, 
also claimed as GERD, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 
7346 (2008).

5.  The criteria for a 10 percent evaluation for a recurrent 
volar carpal cyst of the left wrist are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.118, 
Diagnostic Codes 7819, 7804 (2008).

6.  The criteria for a compensable evaluation for hemorrhoids 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.114, Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Here legally sufficient notice was provided to the Veteran in 
August 2005, October 2005, and March 2006 correspondence.  
The 2005 letters informed the Veteran of the elements of 
claims for service connection and for increased evaluation, 
described the evidence and information needed to substantiate 
his claims, and set forth the respective responsibilities of 
VA and the Veteran in providing such.  The March 2006 letter 
informed the Veteran of VA policies and procedures with 
regard to assignment of disability evaluations and effective 
dates.  It also supplemented the notice with regard to the 
types of evidence and information which would be helpful in 
supporting the claims.  There is no requirement that notice 
be provided in a single, unified letter.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The true test is 
whether the Veteran has been provided sufficient notice to 
afford a him a meaningful opportunity to participate in the 
adjudication of the claim.  The Board finds that here that 
standard has been met.  The Veteran has amply demonstrated 
his understanding of the applicable laws and regulations 
governing his claims in his submissions of extensive medical 
records and argument.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the Veteran's service treatment records.  The 
Veteran has submitted, or VA has obtained on his behalf, 
private treatment records from a number of sources.  The 
Veteran additionally procured a lay statement from a medical 
corpsman who had treated him in service, and offered personal 
testimony at a videoconference hearing before the undersigned 
Veterans Law Judge in March 2009.  At that time, the Veteran 
noted the existence of additional private medical evidence, 
which has now been submitted directly to the Board, along 
with a waiver of Agency of Original Jurisdiction (AOJ) 
consideration.

Several VA examinations have been conducted in connection 
with the Veteran's claims for increased evaluations, to 
obtain current findings for rating purposes.  No examinations 
have been scheduled in connection with the pending claims of 
service connection, however.  The Board has determined that 
no such examinations are required.  The evidence of record 
does not present any reasonable bases upon which service 
connection for the claimed disabilities can be granted.  The 
evidence of record sufficiently addresses causation, and no 
further examination is necessary for adjudication of the 
claims.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.

Evidence

A review of service treatment records reveals, in pertinent 
part, that the Veteran was not treated in service for any 
disease or injury of the right foot.  He was treated for 
verruca vulgaris, or warts, of the left foot.  Doctors 
commented that the right foot showed no problems of the skin 
or circulation.  Additionally, while the Veteran was treated 
for complaints of numbness and tingling of the left hand in 
service, these symptoms were clearly related to a left 
ganglion cyst, and not to carpal tunnel syndrome or similar 
median nerve compression or entrapment.  Further, symptoms 
were limited to the left hand; no problems or complaints with 
the right hand were reported.  At the time of the March 1992 
examination for separation from service, the Veteran reported 
no bilateral upper extremity nerve problems or right foot 
difficulties.  The examiner made no notation of either.

Private medical records for Dr. WHS cover the period of June 
1985 to August 2004.  These reveal treatment for a recurrence 
of the left wrist ganglion cyst, but there was no mention of 
associated neurological symptoms.  Dr. WHS made no mention of 
nerve impairment of either the left or right hands.  He also 
did not treat the Veteran for any right foot problems or 
complaints.

Dr. JMJE, a hand surgeon, treated the Veteran from February 
1995 to March 1995 for recurrence of his left wrist ganglion 
cyst.  Records reflect complaints of general aching and some 
intermittent tingling over the dorsum of the left thumb.  
There are no symptoms noted for the right hand, and all left 
hand symptoms are related to the ganglion cyst.  X-rays 
showed a normal carpal tunnel alignment on the left.

Dr. JLP also saw the Veteran for complaints related to his 
left ganglion cyst from February 1996 to February 1997.  
Surgery was again performed to remove the recurrent cyst.  
The doctor noted that he performed debridement to a very deep 
level to try and avoid another recurrence of the cyst.  The 
surgeon noted "fairly heavy scarring" at the site of the 
removal.  No neurological impairments were noted of either 
hand.

Dr. JWS treated the Veteran from June 2001 to April 2004 for 
various gastrointestinal complaints, including pancreatitis, 
gallbladder problems, and gastritis.  An 
esophagogastroduodenoscopy in June 2001 showed severe 
ulcerative esophagitis.  He had protracted hiccups and had 
been unable to eat or drink.  He denied nausea or vomiting, 
but did have some regurgitation.  Medication helped to 
resolve the problem, and by July 2001 the Veteran was 
asymptomatic.  In May 2002, a colonoscopy was performed as 
part of routine screening after complaints of flatus and foul 
smelling stools.  Polyps were identified, but were not 
associated with any chronic disease or complaints.  He was 
treated for GERD n August 2003, and in March 2004, the 
Veteran reported rectal pain and bleeding.  An April 2004 
colonoscopy showed no abnormalities.

A VA examination was conducted in April 2004 to evaluate the 
Veteran's gastrointestinal complaints and his feet.  He 
reported that he had GERD episodes every three months or so, 
with two or three nights of symptoms.  Medication is 
effective in treating the reported regurgitation.  At time 
she has a sour taste in his mouth.  Diet, fatigue, and 
position do not affect his attacks.  Hemorrhoids were shown 
on a colonoscopy.  As to the feet, some mild areas of tinea 
pedis were noted on the plantar surfaces of both feet. 

Private treatment records from Dr. SLT, a podiatrist, from 
September 2003 to November 2005 reflect that the Veteran was 
initially treated for right foot problems in June 2004, when 
he complained of pain in the ball of the foot.  Capillary 
refill was normal, and pulses were palpable and symmetrical.  
By July 2004, a keratotic lesion had developed at the second 
metatarsal head.  In November 2004, Dr. SLT noted that there 
was an absence of protective sensation at the right great 
toe, and stated that symptoms were more consistent with a 
neuropathy.  December 2004 arterial testing showed normal 
pulses and capillary fill time.  Protective sensation was 
also adequate.  At a March 2005 appointment, edema of the 
right forefoot was noted, and the third toe was gangrenous.  
The second, fourth, and fifth toes were also affected.  
Peripheral artery disease was diagnosed, and the Veteran was 
referred to a vascular surgeon.  In April 2005, the Veteran 
underwent a right transmetatarsal amputation.  Doctors 
commented in April and November 2005 that the Veteran's 
continued smoking remained a problem; they infer that the 
smoking was the major cause of the peripheral vascular 
disease which necessitated the amputation.

Private treatment records of Dr. HCW from October 2004 to 
March 2005 reveal that the Veteran was initially seen for 
chest and back pain with persistent nausea and vomiting.  He 
was dehydrated and experiencing renal failure.  Recurrent 
pancreatitis was diagnosed, and this was associated with 
gallstones.  The Veteran's gallbladder was removed in October 
2004.  There was "dramatic improvement" following the 
surgery.  By November 2004, the Veteran was noted to be doing 
well, and was released to work without restriction.  In 
February 2005, the Veteran was treated for flu-like 
complaints.  He was admitted to the hospital with severe 
volume depletion and rhabdomylosis.  He reported some 
drinking and drug use, as well as continued smoking.  He also 
stated that over the past several months, he had been 
experiencing lower leg pain, particularly on the right.  With 
the onset of his acute symptoms, he began having difficulty 
walking due to pain.  Impaired circulation was noted, 
especially below the knee.  There was no blood flow to the 
right forefoot, and blackened areas were present on the 
second and third toes.  An embolic event was suspected.  The 
Veteran apparently left the hospital against medical advice, 
and required testing could not be completed.  The Veteran 
returned to care in March 2005 after a short rehab admission, 
and complained of increasing pain.  Two toes of the right 
foot were now mummified.  Right infrapopliteal 
atherosclerotic occlusive disease was diagnosed; Dr HCW 
commented that circulation was essentially cut off from mid 
calf down on the right leg.  Testing did not confirm an 
embolic event, but the doctor still suspected one.  Surgery, 
to include possible amputation on the right, was discussed.

Dr. JH was the vascular surgeon who performed the 
transmetatarsal amputation of the right foot.  Treatment 
records from Dr. JH for the period of March 2005 to May 2005 
are associated with the claims file.  The Veteran was 
referred for treatment of gangrene of the right forefoot.  He 
reported that both feet had become cold and numb after having 
his gallbladder removed in October 2004.  Severe lower 
extremity arterial occlusive disease was diagnosed after 
testing.  The Veteran was a heavy smoker.  Doctors felt that 
amputation of parts of the right and left lower extremities 
might be necessary.  Dr. JH informed the Veteran that he had 
to stop smoking or he would lose his right foot and possibly 
the leg below the knee.  After attempts at more conservative 
therapies failed, the Veteran underwent a transmetatarsal 
amputation of the right foot in April 2005.  

At a September 2005 VA examination, the Veteran's 
gastrointestinal, hemorrhoid, foot, and left wrist complaints 
were evaluated.  The Veteran reported that he had 
intermittent reflux symptoms.  Medication reduced the 
frequency and severity of these episodes, and he now 
experienced mild, minor reflux two to three times a month.  
The Veteran's gallbladder was removed in October 2004, due to 
other digestive problems.  The Veteran had hemorrhoidal 
symptoms off and on.  A prescription cream provided effective 
relief.  Currently, the Veteran reported a feeling of 
fullness, and stated that he sometimes had a very small 
amount of blood on toilet tissue.  Physical examination 
showed one small hemorrhoid, which was not infected or 
thrombosed.  As to the feet, the examiner noted the right toe 
amputation, and stated that it was for "other-related 
reasons."  On the left wrist, a well healed, flat, slightly 
dark, nontender scar was noted.  It measured 1.25 inches 
long.  There was no current cyst.  The Veteran reported a 
feeling of numbness in the mornings which resolves with use.  
He denied pain, and range of motion was full in all planes.  
The examiner stated that there were no apparent residuals of 
the volar carpal cyst other than the scar.

Mr. CES, a former Navy Corpsman, submitted a statement with 
his recollections of the Veteran's in-service treatment.  He 
had served aboard the same ship as the Veteran, and had 
participated in his treatment.  He stated that the Veteran 
had "stomach issues" which involved being awakened at 
night.  The Veteran regurgitated, had labored breathing, and 
coughed to maintain a clear airway.  He was advised to not 
eat for three hours prior to bed.  The Veteran also had 
bunions and ingrown toenails during service, which were 
aggravated by his steel toe shoes.  Mr. CES recalled that the 
Veteran presented on more than two occasions with complaints 
of a painful, tingling wrist which made it hard for him to 
type.  Mr. CES could not recall which wrist was involved, but 
did state that the Veteran had surgery on it.  At times the 
Veteran used the sickbay whirlpool to ease hemorrhoid 
discomfort.  He also sustained various cuts and bruises as 
part of shipboard life.

At a December 2007 VA examination, the Veteran was evaluated 
for gastrointestinal problems, a ganglion cyst of the left 
wrist, and hemorrhoids.  He complained of regurgitation and 
vomiting twice a month.  He had heartburn and a sour taste 
three or four times a week.  Symptoms could be triggered by 
bending over, and he had to sleep with his head elevated.  
The Veteran's gallbladder had been removed in the past.  
Physical examination showed normal bowel sounds and no 
tenderness of the abdomen.  With regard to the left wrist, 
the Veteran stated that he had repeatedly had the ganglion 
cyst aspirated, and had undergone five surgical excisions, 
but the cyst kept returning.  He experiences pain and 
numbness when the cyst enlarges, which occurs one time a 
month for about two days.  At those times, gripping, lifting, 
and pushing are limited.  Range of motion was normal, without 
pain, weakness, fatigability, or lack of endurance.  No edema 
was noted, but there was a small .5 cm by .5 cm nodule on the 
left radial wrist; this was slightly painful to palpation.  A 
5 cm by .5 cm scar was also present.  No vascular deficiency 
was noted.  Regarding hemorrhoids, the Veteran complained of 
itching, pain, and bleeding.  Bleeding occurs about once a 
week.  Medicated creams, both over the counter and 
prescription, are sued with good relief.  Physical 
examination confirmed the presence of hemorrhoids, which were 
not currently bleeding.

An April 2008 nerve conduction study showed median nerve 
entrapment neuropathy of the left and the right wrists.  The 
Veteran complained of bilateral hand pain, numbness, and 
acroparesthesias, worse on the right.  No etiology for the 
currently diagnosed condition was indicated.  A February 2009 
treatment note from Dr. RR reflects a diagnosis of right 
middle trigger finger.  When he awakens, he has to manually 
straighten the finger.  It is then alright for the rest of 
the day.

At the March 2009 hearing, the Veteran testified that he 
first experienced what he described as carpal tunnel syndrome 
symptoms in the 1980's.  In service, he did a lot of typing 
and computer work, and just thought hew was working too hard.  
He stated his hands tingled or became numb.  He spoke with 
the Corpsman on several occasions, and was told to relax his 
hands and exercise them.  He stated that he was first 
diagnosed with carpal tunnel syndrome in 1989 or so, just 
prior to his first surgery for his left ganglion cyst.  He 
stated that he did at that time have bilateral wrist 
problems.  The left wrist cyst had since recurred multiple 
times, and he now had quite pronounced scars.  The scars were 
tender and swollen at times, and felt adherent to underlying 
tissue with movement.  The Veteran first noted right foot 
problems in approximately 2004 or early 2005.  He had 
swelling of the foot doctors attributed to a vascular 
problem.  He stated that he had experienced various injuries 
to and irritations of his feet in service from his boots.  
The Veteran reported heartburn symptom at least three times a 
month, and stated that he had seen blood in his stool and on 
used toilet tissue.  Doctors had not clearly attributed this 
to an ulcer or hemorrhoids.  At times he dreaded voiding due 
to pain.  He took hot baths and applied ointment for 
treatment.  Surgery was recommended for hemorrhoids, but he 
did not want to follow that course.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  No listed chronic disease is alleged here, and 
further, no disease or condition for which service connection 
is alleged was manifested within the applicable presumptive 
period.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Carpal Tunnel Syndrome

As the analysis of the claims for both left and right upper 
extremities is the same, they are discussed together herein.

Service treatment records reveal no treatment for, complaint 
of, or diagnosis involving carpal tunnel syndrome of either 
wrist.  A treating Corpsman recalled that only one hand had 
any problem in service.  Carpal tunnel syndrome was not 
diagnosed until April 2008, when nerve conduction studies 
showed bilateral median nerve entrapment.  Prior to that 
date, there is no showing of any neurological impairment of 
the right wrist at all, and complaints of numbness, tingling, 
and pain of the left wrist were clearly an emphatically 
related by doctors to pressure on the nerve from the 
Veteran's ganglion cyst.  The Board notes that x-rays in 
February 1995 showed a normal carpal alignment on the left, 
and in February 1997, a hand surgery specialist stated that 
there was no neurological impairment of either hand.  

The preponderance of the evidence establishes that bilateral 
carpal tunnel syndrome is not related to service.  No disease 
or injury is shown in service, nor is the first manifestation 
of symptoms shown in service.  The presence of carpal tunnel 
syndrome was affirmatively rejected in 1995 and 1997 
treatment records after service.  In the absence of any 
competent evidence of a link to service, the claim must be 
denied.

Right Foot Transmetatarsal Amputation

The Board finds that service connection for the amputation of 
the toes of the right foot must be denied.  The medical 
evidence of record demonstrates that the amputation was 
required due to an embolic event causing vascular occlusion 
of the right lower extremity.  Service treatment records show 
no impairment of circulation of either lower extremity, and 
post service records repeatedly note that circulation of the 
lower extremities was within normal limits, as shown by pedal 
pulses and capillary refill.  The vascular occlusion had a 
sudden onset in late 2004 or early 2005, many years after 
service.  No doctor relates it to any injury or disease in 
service or indicates it may be related to any service 
connected disease.  Doctors in fact indicate that the 
Veteran's heavy smoking habit was a major factor in the 
vascular disease.  In the absence of any competent evidence 
of record relating the amputation or underlying disease to 
service, the claim must be denied.

Evaluation of Service Connected Disabilities

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board here finds 
that the described symptomatology related to service 
connected disabilities has been consistently reported over 
the period of the appeal, and hence no staged rating is 
warranted in the instant case.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Duodenal Ulcer with Sliding Hiatal Hernia

The Veteran's gastrointestinal disorder is currently 
evaluated under Diagnostic Code 7346, as a hiatal hernia.  
The Board agrees that this is the most appropriate Code, as 
well as the Code most beneficial to the Veteran.  The 
currently described symptoms and manifestations are better 
accounted for under Code 7346, as opposed to Code 7305, for 
duodenal ulcer.  Code 7346 provides that a hiatal hernia with 
two or more of the symptoms for the 30 percent rating, at a 
lesser severity, is rated 10 percent disabling.  Hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, is rated 30 percent 
disabling.  Hiatal hernia with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health, is rated 60 percent disabling.  38 
C.F.R. § 4.114.

The evidence of record reflects that since service, the 
Veteran has had intermittent periods of heartburn and 
regurgitation due to his ulcer/hiatal hernia.  He has not 
reported epigastric distress or dysphagia on examination or 
treatment.  Moreover, the Veteran has repeatedly stated that 
his symptoms are well controlled with medication.  These 
symptoms, at the frequency and severity reported, warrant no 
greater than a 10 percent evaluation.

The Board notes that private medical records do include 
findings of substernal pain, nausea, vomiting, and abdominal 
pain in October 2004, but doctors relate these to the 
nonservice connected diagnoses of pancreatitis and 
gallbladder dysfunction.  A September 2005 VA examiner 
indicated that the gallbladder removal was related to 
"other" digestive problems, not the service connected 
disability under consideration at the time and at issue here.  
Further, those more severe symptoms resolved quickly 
following the surgery; even if the acute, short-lived flare-
ups were considered related to the service connected 
ulcer/hernia, it does not reflect a chronic worsening 
warranting assignment of even a temporarily increased 
schedular evaluation.

The Board has also considered referral for assignment of a 
higher evaluation on an extraschedular basis.  The threshold 
factor for extraschedular consideration is a finding on part 
of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure 
Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, 
initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for this disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008).  The 
Board finds that the rating schedule is in this instance 
adequate, as the applicable criteria specifically address the 
symptoms alleged by the Veteran, and the applicable Code 
allows for yet higher ratings than that currently assigned.  
No further extraschedular consideration or referral is 
required.

Left Wrist Volar Carpal Cyst

The rating schedule for skin conditions, to include scars, 
was amended effective October 23, 2008.  Currently, 
evaluation is assigned under Code 7819, for benign growths of 
the skin.  This Code in turn refers the rater to other Codes, 
based on the dominant manifestation and symptoms of the 
disability.  Under either the older or newer criteria, the 
Board finds that a 10 percent evaluation, and no higher, is 
warranted for residuals of a volar carpal cyst of the left 
wrist under Code 7804.  This is the most appropriately 
applied Diagnostic Code.

Prior to October 2008, Code 7804 provided a 10 percent rating 
for superficial scars that are painful on examination.  Note 
(1) to Diagnostic Code 7804 provides that a superficial scar 
is one not associated with underlying soft tissue damage.  
Note (2) provides that a 10-percent rating will be assigned 
for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also 
directs the rater to see 38 C.F.R. § 4.68 (amputation rule).  
38 C.F.R. § 4.118. 

After October 2008, Code 7804 provided that one or two 
painful or unstable scars warranted a 10 percent evaluation.  
Three or four such scars were assigned a 20 percent rating, 
and five or more scars were rated 30 percent disabling.  Note 
(1) to the Code defines an unstable scar as one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  According to Note (2), if one or more scars are 
both unstable and painful, 10 percent is added to the 
evaluation that is based on the total number of unstable or 
painful scars.  Note (3) provides that scars evaluated under 
diagnostic codes 7800, 7801, 7802, or 7805 may also receive 
an evaluation under this diagnostic code, when applicable.

Although the left wrist ganglion cyst was repeatedly 
recurrent during and after service, it appears that the 
surgery by Dr. JLP in December 1996 successfully excised the 
growth; there is no evidence that the cyst has recurred since 
that time.  There is a large scar of the wrist in place, 
however.  As Dr. JLP noted, he was required to delve quite 
deeply into the wrist to remove all traces and outcroppings 
of the growth.  The Veteran has testified that this has lead 
to a "nodule" of the wrist.  No doctor has specifically 
noted a nodule, but the record does indicate that with 
extended use the wrist becomes sore at the former site of the 
cyst.  The Board finds that this is attributable to the deep 
scarring caused by the need for extensive revision of the 
excision, and is the functional equivalent of tenderness of 
the scar.  A 10 percent evaluation is therefore assignable.

As there is only one scar involved, a higher schedular 
evaluation is not warranted.  Further, as the rating criteria 
encompass the described symptoms of the service connected 
scar, extraschedular referral is not warranted.  The schedule 
is adequate to address the disability.  See VA Gen. Coun. 
Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. Peake, No. 05-2066 
(U.S. Vet. App. April 23, 2008).

Hemorrhoids

A noncompensable evaluation is currently assigned for 
hemorrhoids.  Diagnostic Code 7336 provides ratings for 
internal or external hemorrhoids.  Mild or moderate 
hemorrhoids are rated noncompensably (0 percent) disabling.  
Large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences, are rated 
10 percent disabling.  Hemorrhoids with persistent bleeding 
and with secondary anemia, or with fissures, are rated 20 
percent disabling.  38 C.F.R. § 4.114. 

The evidence of record does not establish entitlement to a 
higher, compensable evaluation.  While the Veteran does 
currently have hemorrhoids, they are reducible with topical 
ointments and warm soaks.  Physical examination shows only 
small, non-thrombosed growths.  Bleeding is sporadic, and 
marks surface irritation.  The Veteran has indicated symptoms 
flare up once or twice a month, and has not indicated that 
his activities are restricted due to hemorrhoids.  The Board 
does not consider the stated frequency or described severity 
to be greater than moderate in degree.  No increased 
evaluation is warranted.

Further, as the rating criteria encompass the described 
symptoms of the service connected hemorrhoids, extraschedular 
referral is not warranted.  The schedule is adequate to 
address the disability.  See VA Gen. Coun. Prec. Op. 6-1996 
(Aug. 16, 1996).  Thun v. Peake, No. 05-2066 (U.S. Vet. App. 
April 23, 2008).


ORDER

Service connection for right carpal tunnel syndrome is 
denied.

Service connection for left carpal tunnel syndrome is denied.

Service connection for right foot transmetatarsal amputation 
is denied.

An evaluation in excess of 10 percent for a history of 
duodenal ulcer with sliding hiatal hernia, also claimed as 
GERD, is denied.

A 10 percent evaluation for a recurrent volar carpal cyst of 
the left wrist is granted, subject to the laws and 
regulations governing payment of monetary benefits.

A compensable evaluation for hemorrhoids is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


